Case 5:18-cv-00555-XR Document 125-5 Filed 08/29/19 Page 1 of 15




                                   Appendix A

     Specifications for Production of ESI and Digitized (“Scanned”) Images
                          (“Production Specifications”)

              Collection of Electronically Stored Information (ESI)

1.      Specification Modifications
Any modifications or deviations from the Production Specifications may be done only
with the express permission of the Parties and these modifications or deviations should be
communicated to the Parties and approved by the Parties in written form. Any
responsive data or documents that exist in locations or native forms not discussed in these
Production Specifications remain responsive and, therefore, arrangements should be
made between the Parties to facilitate their production.

2.      Production Format of ESI and Imaged Hard Copy Documents
With the exception of documents produced by the United States that originate with the
FBI, responsive ESI and imaged hard copy shall be produced in the format outlined
below. All ESI, except as outlined below in sections 5 – 19, shall be rendered to TIFF
image format, and accompanied by an Opticon/Concordance® Image Cross Reference
file. All applicable metadata/database (see section 3 below) shall be extracted and
provided in Concordance® load file format. For documents produced by the United
States that originate with the FBI, responsive ESI and imaged hard copy documents shall
be produced without the underlying metadata.

     a. Image File Format: All documents shall be produced in black and white TIFF
        format unless the image requires color. An image requires color when color in
        the document adds emphasis to information in the document or is itself
        information that would not be readily apparent on the face of a black and white
        image.

     b. When producing black and white paper documents scanned to images, or rendered
        ESI, they shall be produced as 300 dpi, 1 bit, single-page TIFF files, CCITT
        Group IV (2D Compression). When producing in color, paper documents
        scanned to images, or rendered ESI, they shall be produced as 300 dpi single-page
        JPG. Images should be uniquely and sequentially Bates numbered and unless
        otherwise specified, Bates numbers should be an endorsement on each image.
             i. All TIFF file names shall include the unique Bates number burned into the
                image. (See section 20, below, regarding Bates number instructions.)
            ii. All TIFF image files shall be stored with the “.tif” extension.
           iii. Images shall be OCR’d using standard COTS products.
                    1. An exception report shall be provided when limitations of paper
                        digitization software/hardware or attribute conversion do not allow
                        for OCR text conversion of certain images. The report shall
                        include the DOCID or Bates number(s) corresponding to each such
                        image.

                                         1
Case 5:18-cv-00555-XR Document 125-5 Filed 08/29/19 Page 2 of 15




                         a. All pages of a document or all pages of a collection of
                            documents that comprise a folder or other logical grouping,
                            including a box, shall be delivered on a single piece of
                            media.
                         b. No image folder shall contain more than 2,000 images.

  c. Opticon/Concordance® Image Cross Reference file: Images should be
     accompanied by an Opticon load file that associates each Bates number with its
     corresponding single-page TIFF image file. The Cross Reference file should also
     contain the relative image file path for each Bates numbered page. The
     Opticon/Concordance® Image Cross Reference file is a page level load file, with
     each line representing one image.

     Below is a sample:

              REL000000001,,.\IMAGES\001\REL000000001.TIF,Y,,,
              REL000000002,,.\IMAGES\001\REL000000002.TIF,,,,
              REL000000003,,.\IMAGES\001\REL000000003.TIF,,,,
              REL000000004,,.\IMAGES\001\REL000000004.TIF,Y,,,
              REL000000005,,.\IMAGES\001\REL000000005.TIF,,,,

    The fields are, from left to right:

          •   Field One – (REL000000001) – the Bates Number. This value must be
              unique for each row in the OPT file. The first page of each document must
              match the DOCID or BEGDOC# value of the respective document.
          •   Field Two – (blank) – the volume identifier. This field is not required.
          •   Field Three – (.\IMAGES\001\REL000000001.TIF) – The relative file
              path to the image to be loaded.
          •   Field Four – (Y) – the document marker. A “Y” indicates the start of a
              unique document.
          •   Field Five – (blank) – The folder indicator. This field is not required, and
              typically is not used.
          •   Field Six – (blank) – The box indicator. This field is not required, and
              typically is not used.
          •   Field Seven – (blank) – The page count. This field is not required.

  d. Concordance® Load File: Images should also be accompanied by a flat,
     document-level load file to provide the metadata and native files containing
     delimited text that will populate fields in a searchable, flat database
     environment. The file encoding must be one of four types: Western European
     (Windows), Unicode (UTF16), Big-Endian Unicode or UTF8. The file should
     contain the required fields listed below in section 3.

                 1. Text delimited load files are defined using the standard
                    Concordance delimiters. For example:


                                          2
Case 5:18-cv-00555-XR Document 125-5 Filed 08/29/19 Page 3 of 15




                               Field Separator           ¶ or Code 020
                               Text Qualifier            þ or Code 254
                               Newline                   ® or Code 174
                               Multi-value               º or Code 167
                               Nested values             \ or Code 092

                   2. This load file should contain the relative file path to the individual
                      multi-page, document level text files.
                   3. This load file should also contain the relative file path to all
                      provided native files, such as Microsoft Excel or PowerPoint files.
                   4. There should be one line for every record in a collection.
                   5. The load file must contain a header listing the metadata/database
                      fields contained within. For example, if the data file consists of a
                      First Page of a Record (BegDoc#), Last Page of a Record (ending
                      Bates / ENDDOC#), DOCID, DOCDATE, File Name, and a Title,
                      then the structure may appear as follows:

                       þBEGDOCþ¶þENDDOCþ¶þDOCIDþ¶þDOCDATEþ¶þFILENAM
                       Eþ¶þTITLEþ

     e. The extracted/OCR text should be provided for each document as a separate
        single text file. The file name should match the BEGDOC# or DOCID for that
        specific record and be accompanied by the .txt extension.

     f. Directory and folder structure: The directory structure for productions should
        be:
               \CaseName\LoadFiles
               \CaseName\Images < For supporting images (can include subfolders as
               needed, should not include more than 2,000 files per folder)
               \CaseName\Natives <Native Files location (can include subfolders as
               needed, should not include more than 2,000 files per folder)
               \CaseName\Text <Extracted Text files location (can include subfolders as
               needed, should not include more than 2,000 files per folder)

3.      Required Metadata/Database Fields
A “✓” denotes that the indicated field should be present in the load file produced. “Other
ESI” includes data discussed in sections 5 – 19 below, but does not include email, email
repositories (section 11), “stand alone” items (section 12), and imaged hard copy material
(section 9). Email, email repositories, and “stand alone” materials (section 12) should
comply with “Email” column below. Imaged hard copy materials should comply with
the “Hard Copy” column. The Parties will meet and confer about any field which cannot
be populated automatically (i.e. would require manual population of information).




                                         3
        Case 5:18-cv-00555-XR Document 125-5 Filed 08/29/19 Page 4 of 15




Field name         Field Description            Field     Field       Hard   E-     Other
                                                Type      Value       Copy   mail   ESI
COLLECTION         Name of the                  Text      160         ✓      ✓      ✓
SOURCE             Company/Organization
                   data was collected from
SOURCE ID (BOX     Submission/volume/box        Text      10          ✓      ✓      ✓
#)                 number
CUSTODIAN          Custodian/Source -           Text      160         ✓      ✓      ✓
                   format: Last, First or
                   ABC Dept.
DUPECUSTODIAN      Custodian/Source – all       Text      Unlimited          ✓      ✓
                   custodians who had the
                   document before de-
                   duplication; format: Last,
                   First or ABC Dept.
DUPECUSTODIAN      Listing of all the file      Text      Unlimited          ✓      ✓
FILE PATH          locations of the
                   document before de-
                   duplication
AUTHOR             Creator of the document      Text      500                       ✓
BEGDOC#            Start Bates (including       Text      60          ✓      ✓      ✓
                   prefix) - No spaces
ENDDOC#            End Bates (including         Text      60          ✓      ✓      ✓
                   prefix) - No spaces
DOCID              Unique document Bates        Text      60          ✓      ✓      ✓
                   # or populate with the
                   same value as Start Bates
                   (DOCID = BEGDOC#)
PGCOUNT            Page Count                   Number    10          ✓      ✓      ✓
GROUPID            Contains the Group           Text      60                 ✓      ✓
                   Identifier for the family,
                   in order to group files
                   with their attachments
PARENTID           Contains the Document        Text      60                 ✓      ✓
                   Identifier of an
                   attachment’s parent
ATTACHIDS          Child document list;         Text –    Unlimited   ✓      ✓      ✓
                   Child DOCID or Child         semicolon
                   Start Bates                  delimited
ATTACHLIST         List of Attachment           Text –    Unlimited          ✓      ✓
                   filenames                    semicolon
                                                delimited
BEGATTACH          Start Bates number of        Text      60          ✓      ✓      ✓
                   parent



                                            4
        Case 5:18-cv-00555-XR Document 125-5 Filed 08/29/19 Page 5 of 15




Field name         Field Description             Field     Field       Hard   E-     Other
                                                 Type      Value       Copy   mail   ESI
ENDATTACH          End Bates number of last      Text      60          ✓      ✓      ✓
                   attachment
PROPERTIES         Privilege notations,          Text –    Unlimited   ✓      ✓      ✓
                   Redacted, Document            semicolon
                   Withheld Based On             delimited
                   Privilege
RECORD TYPE        Use the following             Text      60          ✓      ✓      ✓
                   choices: Image, Loose E-
                   mail, E-mail, E-Doc,
                   Attachment, Hard Copy
                   or Other. If using Other,
                   please specify what type
                   after Other
FROM               Sender (i.e.: e-mail          Text      160                ✓      ✓
                   address, Last name, First
                   name)
TO                 Recipient (i.e.: e-mail       Text –    Unlimited          ✓      ✓
                   address, Last name, First     semicolon
                   name)                         delimited
CC                 Carbon Copy Recipients        Text –    Unlimited          ✓      ✓
                   (i.e.: e-mail address, Last   semicolon
                   name, First name)             delimited
BCC                Blind Carbon Copy             Text –    Unlimited          ✓      ✓
                   Recipients (i.e.: e-mail      semicolon
                   address, Last name, First     delimited
                   name)
SUBJECT            Subject line of email         Text      Unlimited          ✓
TITLE              Document Title                Text      Unlimited                 ✓
CONVINDEX          E-mail system ID used to      Text      Unlimited          ✓
                   track replies, forwards,
                   etc.
DOCDATE            Last Modified Date for        Date      MM/DD/             ✓      ✓
                   files and Sent date for e-              YYYY
                   mail, this field inherits
                   the date for attachments
                   from their parent. Do
                   not provide 00/00/0000.
TEXT FILEPATH      Relative file path of the     Text      Unlimited   ✓      ✓      ✓
                   text file associated with
                   either the extracted text
                   or the OCR




                                             5
        Case 5:18-cv-00555-XR Document 125-5 Filed 08/29/19 Page 6 of 15




Field name         Field Description             Field      Field     Hard   E-     Other
                                                 Type       Value     Copy   mail   ESI
DATE TIME SENT     Date and time Sent (USE       Date and   MM/DD/           ✓
                   TIME ZONE OF                  Time       YYYY
                   COLLECTION                               HH:MM:S
                   LOCALITY)                                S
                   Numbers must be
                   populated. If date is
                   unknown, leave blank.
                   Do not provide
                   00/00/0000
DATE TIME CRTD     Date Created (USE             Date and   MM/DD/           ✓      ✓
                   TIME ZONE OF                  Time       YYYY
                   COLLECTION                               HH:MM:S
                   LOCALITY)                                S
                   Numbers must be
                   populated. If date is
                   unknown, leave blank.
                   Do not provide
                   00/00/0000
DATE TIME SVD      Date Saved (USE TIME          Date and   MM/DD/           ✓      ✓
                   ZONE OF                       Time       YYYY
                   COLLECTION                               HH:MM:S
                   LOCALITY)                                S
                   Numbers must be
                   populated. If date is
                   unknown, leave blank.
                   Do not provide
                   00/00/0000
DATE TIME MOD      Date Last Modified            Date and   MM/DD/           ✓      ✓
                   (USE TIME ZONE OF             Time       YYYY
                   COLLECTION                               HH:MM:S
                   LOCALITY)                                S
                   Numbers must be
                   populated. If date is
                   unknown, leave blank.
                   Do not provide
                   00/00/0000




                                             6
        Case 5:18-cv-00555-XR Document 125-5 Filed 08/29/19 Page 7 of 15




Field name         Field Description                 Field      Field       Hard   E-     Other
                                                     Type       Value       Copy   mail   ESI
DATE TIME RCVD     Date Received (USE                Date and   MM/DD/             ✓
                   TIME ZONE OF                      Time       YYYY
                   COLLECTION                                   HH:MM:S
                   LOCALITY)                                    S
                   Numbers must be
                   populated. If date is
                   unknown, leave blank.
                   Do not provide
                   00/00/0000
DATE TIME ACCD     Date Accessed (USE                Date and   MM/DD/             ✓      ✓
                   TIME ZONE OF                      Time       YYYY
                   COLLECTION                                   HH:MM:S
                   LOCALITY)                                    S
                   Numbers must be
                   populated. If date is
                   unknown, leave blank.
                   Do not provide
                   00/00/0000
TIME ZONE          Time zone of collection           Decimal    10                 ✓
OFFSET             locality, relative to
                   Coordinated Universal
                   Time (UTC). E.g., for
                   US Central Standard
                   Time (CST), the value
                   for this field should be -
                   6.0
FILE SIZE          Native File Size in KBs           Decimal    10                        ✓
FILE NAME          File name - name of file          Text       Unlimited                 ✓
                   as it appeared in its
                   original location
APPLICATION        Application used to               Text       160                ✓      ✓
                   create native file (e.g.
                   Excel, Outlook, Word)
FILE EXTENSION     Extension for the file            Text       10                 ✓      ✓
                   (e.g. .doc, .pdf, .wpd)
FILEPATH           Data’s original source            Text       Unlimited          ✓      ✓
                   full folder path
NATIVE LINK        Relative file path                Text       Unlimited          ✓      ✓
                   location to the native file
FOLDER ID          Complete E-mail folder            Text       Unlimited   ✓      ✓
                   path (e.g. Inbox\Active)
                   or Hard Copy container
                   information (e.g. folder
                   or binder name)

                                                 7
        Case 5:18-cv-00555-XR Document 125-5 Filed 08/29/19 Page 8 of 15




Field name          Field Description        Field   Field       Hard   E-     Other
                                             Type    Value       Copy   mail   ESI
HASH VALUE     Identifying value of an       Text    Unlimited          ✓      ✓
               electronic record that is
               used for deduplication
               during processing. MD5
               or SHA1 hash algorithms
               may be used, but must be
               kept consistent
               throughout all
               productions and
               communicated to the
               Parties.
MESSAGEHEADER E-mail header. Can             Text    Unlimited          ✓
               contain IP address
ATTACHMCOUNT Number of attachments           Text    10                 ✓
               (any level child
               document) associated
               with a ParentID
FILE TYPE      Description that              Text    160                ✓      ✓
               represents the file type to
               the Windows Operating
               System. E.g., Adobe
               Portable Document
               Format, Microsoft Word
               97 – 2003, or Microsoft
               Office Word Open XML
               Format.
HAS HIDDEN     Identifies whether the        Text    Yes/No             ✓      ✓
CONTENT        document has comments,
               track changes or other
               hidden content
               associated with it
MESSAGE TYPE   Exchange Message class        Text    60                 ✓
               or equivalent
EXTENDED       For PDFs Only                 Text    Unlimited          ✓      ✓
PROPERTIES
HAS REDACTIONS Identifies whether a          Text    Yes/No      ✓      ✓      ✓
               record has been
               produced with
               redactions; should be
               populated with Y for
               records with redactions
               and N for records
               without redactions.


                                         8
Case 5:18-cv-00555-XR Document 125-5 Filed 08/29/19 Page 9 of 15




4.    De-Duplication, Near-Duplicate Identification, Technology Assisted Review,
E-mail Conversation Threading and Other Culling Procedures
     a. De-duplication of exact hash copies shall be performed globally – across all
        custodians. The custodian of each record shall be populated in the
        DupeCustodian field.
     b. All files found on the National Institute of Standards and Technology (NIST) list,
        commonly referred to as deNIST, should be excluded from delivery to the Parties.
        All available metadata from files withheld from delivery due to the deNIST
        process will be available upon request.
     c. All files should be globally de-duplicated with the following conditions:

        i. The “DupeCustodian” metadata field (listing of all custodians who had the
             document before de-duplication) must be provided with the document
             production.
        ii. The “DupeCustodian File Path” metadata field (listing all the file locations of
             the document before de-duplication) must be provided with the document
             production.
        iii. All files and metadata for the duplicate documents removed during de-
             duplication must be preserved and available for production upon request.
        iv. No customization of hashing may occur without prior express approval by the
             Parties.
        v. De-duplication must be done by document family, not by individual
             document.
        vi. A detailed description of the steps taken to de-duplicate (including the process
             of obtaining hash values) must be provided to the Parties. For every
             production after the first, a separate Unified Custodian overlay shall be
             provided. If no overlay is necessary due to the fact that no documents de-
             duped out in connection with previously produced documents, this shall be
             expressly stated in the cover letter accompanying the subsequent
             production(s).
     d. The recipient shall not use any other procedure to cull, filter, group, separate, de-
        duplicate, near-duplicate, etc. (i.e., reduce the volume of) responsive material
        before discussing with and obtaining the written approval of the Parties. The
        recipient will not employ analytic software or technology to search, identify, or
        review potentially responsive material, including but not limited to, technology
        assisted review or predictive coding, before discussing with and obtaining the
        written approval of the Parties.

5.      Hidden Text
All hidden text (e.g. track changes, hidden columns, mark-ups, notes) shall be expanded
and rendered in the image file. For files that cannot be expanded the native files shall be
produced with the image file.

6.      Embedded Files
All non-graphic embedded objects (Word documents, Excel spreadsheets, .wav files, etc.)
that are found within a file shall be extracted and produced. For purposes of production,
                                          9
Case 5:18-cv-00555-XR Document 125-5 Filed 08/29/19 Page 10 of 15




the embedded files shall be treated as attachments to the original file, with the
parent/child relationship preserved.

7.       Image-Only Files
All image-only files (non-searchable .pdfs, multi-page TIFFs, Snipping Tool and other
screenshots, etc., as well as all other images that contain text) shall be produced with
OCR text and metadata/database fields identified in section 3 for “Other ESI.”

8.       Encrypted Files
Any data (whether individual files or digital containers) that is protected by a password,
encryption key, digital rights management, or other encryption scheme, shall be
decrypted prior to processing for production.

      a. The unencrypted text shall be extracted and provided per section 2.d. The
         unencrypted files shall be used to render images and provided per sections 2.a and
         2.b. The unencrypted native file shall be produced pursuant to sections 10-19.
      b. If such protected data is encountered but unable to be processed, each file or
         container shall be reported as an exception in the accompanying Exception Report
         (pursuant to section 25) and shall include all available metadata associated with
         the data, including custodian information.

9.       Production of Imaged Hard Copy Records
All imaged hard copy material shall reflect accurate document unitization including all
attachments and container information (to be reflected in the PARENTID, ATTACHID,
BEGATTACH, ENDATTACH and FOLDERID).

      a. Unitization in this context refers to identifying and marking the boundaries of
         documents within the collection, where a document is defined as the smallest
         physical fastened unit within a bundle. (e.g., staples, paperclips, rubber bands,
         folders, or tabs in a binder).
      b. The first document in the collection represents the parent document and all other
         documents will represent the children.
      c. All imaged hard copy documents shall be produced as 300 dpi single-page TIFF
         files, CCITT Group IV (2D Compression). All documents shall be produced in
         black and white TIFF format unless the image requires color. An image requires
         color when color in the document adds emphasis to information in the document
         or is itself information that would not be readily apparent on the face of a black
         and white image. Images identified as requiring color shall be produced as color
         300 dpi single-page JPEG files.
      d. The parties will not engage in objective coding.

10.      Production of Spreadsheets and Presentation Files
All spreadsheet and presentation files (e.g. Excel, PowerPoint) shall be produced in the
unprocessed “as kept in the ordinary course of business” state (i.e., in native format), with
an associated placeholder image and endorsed with a unique Bates number. See section


                                          10
Case 5:18-cv-00555-XR Document 125-5 Filed 08/29/19 Page 11 of 15




20 below. The file produced should maintain the integrity of all source, custodian,
application, embedded and related file system metadata.

11.    Production of E-mail Repositories
E-mail repositories, also known as e-mail databases (e.g., Outlook PST, Lotus NSF), can
contain a variety of items, including: messages, calendars, contacts, tasks, etc. E-mail
database systems should not be produced without consultation with and written consent
of the Parties about the format for the production of such databases.

12.   Production of Items Originally Generated in E-mail Repositories but Found
and Collected Outside of E-mail Repositories, i.e., “Stand-alone” Items
Any parent e-mail or other parent items (e.g., calendar, contacts, tasks, notes, etc.) found
and collected outside of e-mail repositories (e.g., items having extensions .msg, .htm,
.mht, etc.), shall be produced with the “Loose E-mail” metadata fields outlined in section
3, including but not limited to any attachments, maintaining the family (parent/child)
relationship.

13.    Production of Instant Messenger (IM), Voicemail Data, Audio Data, Video
Data, Text Messages, etc.
The responding party shall identify, collect, and produce any and all data which is
responsive to the requests which may be stored in audio or video recordings, cell
phone/PDA/Blackberry/smart phone data, tablet data, voicemail messaging data, instant
messaging, text messaging, conference call data, video/audio conferencing (e.g., GoTo
Meeting, WebEx), and related/similar technologies. However, such data, logs, metadata
or other files related thereto, as well as other less common but similar data types, shall be
produced after consultation with and written consent of the Parties about the format for
the production of such data.

The expectation of the Parties is that all familial relationships for all data will be
maintained. Similarly to email conversations and families, the expectation is that all
messages/texts in a conversation will be provided the same conversation index and
GroupID data (maintaining the familial relationship) allowing the Parties to read the
entire conversation in context. Messages should be produced to align with the formats
listed in section 2 and as individual Unicode text files, and attachments should be
produced as native files with images and OCR text.

14.    Production of Social Media
Prior to any production of responsive data from social media (e.g., Twitter, Facebook,
Google+, LinkedIn, etc.), the producing party shall first discuss with the Parties the
potential export formats before collecting the information, to ensure it is collected and
produced in a way that preserves the original metadata, has a clear chain of custody, and
provides as much information as possible regarding the source and history of each
individual communication.

Social media platforms offer different functions, forms of content, and capability for
downloading accounts. Because of these differences, prior to collection of social media
                                         11
Case 5:18-cv-00555-XR Document 125-5 Filed 08/29/19 Page 12 of 15




data, the producing party must discuss with the Parties the available export and
production methods and formats that the producing party is considering. Unless the
Parties agrees to an alternative in writing, regardless of the social media platform,
productions of social media content must meet the following general requirements: (1)
separate (2) searchable (3) static images of (4) each responsive posting on the social
media platform, (5) all related content (e.g., comments, likes, share or re-transmittal
information, images, videos, linked documents and content), and (6) associated metadata
(e.g., user name(s), date, and time of all posts, comments, likes, share or re-transmittals).

These general requirements are in addition to any more specific requirements in a
particular request (e.g., geolocation data), and the producing party must ask the Parties
about any perceived conflict between these requirements and another source of
specifications or requirements. If available from the social media platform or through
social media data processing software, files that facilitate interactive review of the data
(i.e., html files) as well as load files in .csv format must be produced with the associated
content.

15.    Production of Structured Data
Prior to any production of responsive data from a structured database (e.g., Oracle, SAP,
SQL, MySQL, QuickBooks, proprietary timekeeping, accounting, sales rep call notes,
CRMs, SharePoint, etc.), or other proprietary database, the Parties must confer and reach
agreement on what information to extract and how to produce it prior to any production.

16.    Production of Photographs with Native File or Digitized ESI
Photographs shall be produced as single-page JPEG files with a resolution equivalent to
the original image as they were captured/created. All JPEG files shall have extracted
metadata/database fields provided in a Concordance® load file format as outlined in
section 3 for “Other ESI.”

17.    Production of Images from which Text Cannot be OCR Converted
An exception report shall be provided when limitations of paper digitization
software/hardware or attribute conversion do not allow for OCR text conversion of
certain images. The report shall include the DOCID or Bates number(s) corresponding to
each such image.

18.    Production of ESI from Non-PC or Non-Windows-based Systems
If responsive ESI is in non-PC or non-Windows-based Systems (e.g., Apple, IBM
mainframes, and UNIX machines, Android device, etc.), the ESI shall be produced after
discussion with and written consent of the Parties about the format for the production of
such data.

19.    Production of Native Files (When Applicable Pursuant to These
Specifications)
Production of native files, as called for in these specifications, shall have extracted
metadata/database fields provided in a Concordance® load file format as defined in the

                                         12
Case 5:18-cv-00555-XR Document 125-5 Filed 08/29/19 Page 13 of 15




field specifications for “Other ESI” as outlined in section 3 as well as a placeholder
image which indicates a native file is being produced.

ESI shall be produced in a manner which is functionally usable by the Parties. The
following are examples:

      a. AutoCAD data, e.g., DWG and DXF files, shall be processed/converted and
         produced as single-page JPG image files and accompanied by a Concordance®
         Image formatted load file as described above. The native files shall be placed in a
         separate folder on the production media and linked by a hyperlink within the text
         load file.
      b. GIS data shall be produced in its native format and be accompanied by a viewer
         such that the mapping or other data can be reviewed in a manner that does not
         detract from its ability to be reasonably understood.
      c. Audio and video recordings shall be produced in native format and be
         accompanied by a viewer if such recordings do not play in a generic application
         (e.g., Windows Media Player).

20.      Bates Number Convention
All images should be assigned Bates numbers before production to the Parties. Each
Bates number shall be a standard length, include leading zeros in the number, and be
unique for each produced page. The numbers should be endorsed on the actual images at
a location that does not obliterate, conceal, or interfere with any information from the
source document. Native files should be assigned a single Bates number for the entire
file which will represent the native document in the Opticon/Concordance® Image Cross
Reference file. The load file will include a reference to the native file path and utilize the
NATIVELINK metadata field). The Bates number shall not exceed 30 characters in
length and shall include leading zeros in the numeric portion. The Bates number shall be
a unique number given sequentially (i.e. page one of document is PREFIX0000000001,
page two of the same document is PREFIX0000000002) to each page (when assigned to
an image) or to each document (when assigned to a native file). The production will be
made on a rolling basis and the numbering convention shall remain consistent throughout
the entire production. There shall be no spaces between the prefix and numeric value. If
suffixes are required, please use “dot notation.” Below is a sample of dot notation:


                       Document #1                         Document #2
 Page #1               PREFIX00000000001                   PREFIX00000000002
 Page #2               PREFIX00000000001.002               PREFIX00000000002.002
 Page #3               PREFIX00000000001.003               PREFIX00000000002.003

21.      Media Formats for Storage and Delivery of Production Data
Electronic documents and data shall be delivered on any of the following media:

      a. CD-ROMs and/or DVD-R (+/-) formatted to ISO/IEC 13346 and Universal Disk
         Format 1.02 specifications; Blu-ray.

                                          13
Case 5:18-cv-00555-XR Document 125-5 Filed 08/29/19 Page 14 of 15




      b. External hard drives (USB 3.0 or higher, formatted to NTFS format
         specifications) or flash drives.
      c. Storage media used to deliver ESI shall be appropriate to the size of the data in
         the production.
      d. Media should be labeled with the case name, production date, Bates range,
         producing party, and the “Confidential-Subject to Protective Order” designation
         or other notation if applicable to the documents provided in the media.
      e. Electronic Distribution Service (e.g. Dropbox, Box.com, ShareFile, etc.).

22.      Virus Protection and Security for Delivery of Production Data
Production data shall be free of computer viruses. Any files found to include a virus shall
be quarantined by the producing party and noted in a log to be provided to the Parties.
Password protected or encrypted files or media shall be provided with corresponding
passwords and specific decryption instructions. All encryption software shall be used
with approval by and with the written consent of the Parties.

23.      Compliance and Adherence to Generally Accepted Technical Standards
Production shall be in conformance with standards and practices established by the
National Institute of Standards and Technology (“NIST” at www.nist.gov), U.S. National
Archives & Records Administration (“NARA” at www.archives.gov), American Records
Management Association (“ARMA International” at www.arma.org), American National
Standards Institute (“ANSI” at www.ansi.org), International Organization for
Standardization (“ISO” at www.iso.org), and/or other U.S. Government or professional
organizations.

24.      Read Me Text File
All deliverables shall include a “read me” text file at the root directory containing: total
number of records, total number of images/pages or files, mapping of fields to plainly
identify field names, types, lengths, and formats. The file shall also indicate the field
name to which images will be linked for viewing, date and time format, and confirmation
that the number of files in load files matches the number of files produced.

25.      Exception Report
An exception report, in .csv format, shall be included, documenting any production
anomalies during the collection, processing, and production phases. The report shall
provide all available BEGDOC# or DOCID values and metadata, to the extent it exists,
listed in section 3, including but not limited to file names and file paths for all affected
files.




                                          14
Case 5:18-cv-00555-XR Document 125-5 Filed 08/29/19 Page 15 of 15




26.    Transmittal Letter to Accompany Deliverables
All deliverables should be accompanied by a transmittal letter including the production
date, case name and number, producing party name, and Bates range produced.
Technical instructions on how to decrypt media should be included in the transmittal
letter but the password should be transmitted separately.
27.    Searching ESI

The Parties may meet and confer to identify mutually agreeable search terms for E-mails
and Other ESI files to identify responsive documents. Either Party may also propose
custodians and date limitations for searches. Within 30 (thirty) calendar days of when the
Parties agree on an initial set of search terms, the Parties shall conduct a further meet and
confer to determine whether modifications should be made to those search terms. The
Parties will produce relevant, non-privileged ESI in their possession that are within the
parameters of the agreed search terms, custodians, and date ranges.
        a.      Each Party shall be provided an opportunity to propose additions or
        amendments to the search procedures and terms;
        b.      The Parties acknowledge that the agreement to the use of such search
        procedures and terms shall not be construed as a waiver of any Party’s right to
        request subsequent searches and productions; particularly where there is a showing
        that the agreed-to search terms and procedures have resulted in inadequate
        productions or failed to identify relevant materials. The Parties reserve their right
        to object to any additional requests or subsequent searches;
        c.      Documents identified by search terms may be reviewed for privilege,
        confidentiality, redactions, and relevance or responsiveness prior to production.
        d.      The use of search terms does not obviate the obligation of the Producing
        Party to diligently search for, produce, and supplement evidence under the Party’s
        obligations under FRCP 26 or the Party’s obligations to respond to discovery in this
        action.

28.    Any responsive documents that exist in locations or formats not discussed above
remain relevant and arrangements shall be made with the Receiving Party to facilitate
production.

29.     The Parties will produce responsive, non-privileged documents and ESI on a
rolling basis so as to provide each other with responsive, non-privileged or non-protected
documents and ESI as expediently as possible.

30.     To the extent exceptions to the foregoing are required, the Parties will meet and
confer to discuss production requirements, concerns, or formats in advance of production.




                                         15
